Citation Nr: 0416787	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-08 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for pulmonary 
emphysema, including as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION


The veteran had active service from July 1968 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO issued a rating decision in August 2002 
denying service connection for post-traumatic stress disorder 
(PTSD) and pulmonary emphysema as secondary to herbicide 
exposure.

Unfortunately, the Board cannot yet decide this appeal 
because further development is needed.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

During a February 2002 examination in a VA outpatient clinic, 
the veteran mentioned that he recently had started receiving 
Supplemental Security Income (SSI).  A January 2004 Social 
Security Administration (SSA) data sheet confirms that he 
receives SSI disability payments.  VA's duty to assist 
includes obtaining records from the SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain a copy of any decision of the 
SSA awarding the veteran SSI or 
disability benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims file.

2.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



